DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-17 and 27 in the reply filed on 7/7/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 202a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-5, 13-16, 27-29, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2004/0204792), and further in view of Moshkina-Martinson et al. (“Moshkina”, US 2018/0284786).
Regarding Claim 1: Taylor teaches a method of operating an autonomous cleaning robot (see abstract), the method comprising:
presenting, on a display, a representation of multiple cleaning levels, each cleaning level corresponding to a respective rank overlap parameter for a cleaning mission of the autonomous device ([0087] teaches that a user chooses between a room cleaning mode which is a serpentine mode that cleans the length of the room [0079] and a localized cleaning mode which is a serpentine clean within a predefined region [0079], the serpentine modes including cleaning ranks that overlap (Figs. 7, 11));
receiving an input indicative of a selection of one of the cleaning levels [0089, 0110]; and
controlling the autonomous cleaning robot to execute a cleaning mission according to the rank overlap parameter corresponding to the selected one of the cleaning levels [0089].
Taylor teaches that the user can control operation of the robot cleaner via a remote control unit [0110].  However, Taylor does not expressly disclose the representations are presented on a display of a mobile device and that the input is received at the mobile device.  Moshkina teaches that a user controls operation of an autonomous cleaning robot by 
Taylor does not expressly disclose performing a wet cleaning mission.  However, such methods are known.  For example, Moshkina further teaches that the robot cleaner can perform wet cleaning [0127].  It would have been obvious to one of ordinary skill in the art to provide an autonomous robot cleaner which performs a wet cleaning mission in order to clean more heavily soiled surfaces, for example.

Regarding Claim 27: Taylor and Moshkina teach the steps of controlling the autonomous robot cleaner (see rejection of claim 1 above) in the claim.  Taylor does not expressly disclose a non-transitory computer readable medium storing instruction for causing one or more processors of a mobile device to perform the claimed steps.  However, it is noted that such media is known to control performance of the autonomous cleaners as in Moshkina [0033].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a non-transitory computer readable medium storing instructions for causing a processor of the mobile device to carry out the method steps as claimed in order to automate the control and cleaning operations, as suggested by Moshkina.

Regarding Claims 2, 3, and 28:  Taylor and Moshkina teach the elements of Claims 1 or 27, as discussed above.  Taylor does not expressly disclose the first and second rank overlap parameters as claimed.  However, Moshkina teaches a method of operating the autonomous 
Regarding Claims 4 and 29:  Taylor and Moshkina teach the elements of Claims 1 or 27, as discussed above.  Taylor does not expressly disclose presenting a radio button or slider bar as claimed.  However, Moshkina discloses the use of a mobile device having a touchscreen which allows the user to input a selection via a button (Fig. 4, element 404).  Radio buttons are also well known and conventionally used with touchscreens for user selections.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taylor and Moshkina by presenting a radio button corresponding to each level such that a user selection is received at the device.
Regarding Claim 5:  Taylor and Moshkina teach the elements of Claim 1, as discussed above.  Taylor does not expressly disclose presenting a textual description of the cleaning levels.  However, Moshkina discloses the use of a mobile device having a touchscreen which allows the user to input a selection via a button (Fig. 4, element 404).  The use of textual description for input selection is well known and would have been obvious to one of ordinary 
Regarding Claims 13 and 34:  The prior art teaches the elements of Claims 1 or 27, as discussed above.  Taylor discloses controlling the autonomous cleaning robot to execute a spot cleaning mission of an area, comprising:
controlling the autonomous cleaning robot to navigate the area according to a first rank orientation; 
controlling the autonomous cleaning robot to navigate the area according to a second rank orientation different than the first rank orientation; and
controlling the autonomous cleaning robot to navigate a perimeter of the area ([0087, 0088] and Fig. 7 show the ranks of the serpentine pattern which includes the perimeter of the cleaning area).
Regarding Claims 14 and 35: The prior art teaches the elements of Claims 1 or 27, as discussed above.  Taylor does not expressly disclose receiving an input at the mobile device to initiate the wet cleaning mission.  Taylor does teach that the user can control operation of the robot cleaner via a remote control unit [0110].  Moshkina is cited for teaching a wet cleaning mission.  Moshkina teaches that a user controls operation of an autonomous cleaning robot by inputting selections via a display of a mobile device, including cleaning initiation ([0026]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method receiving an input at the mobile device to initiate the cleaning and control the autonomous robot cleaner accordingly as suggested by Moshkina, in order to enhance the cleaning efficiency.
Regarding Claims 15 and 36:  The prior art teaches the elements of Claims 1 or 27, as discussed above.  Taylor teaches initiating a transmission to the autonomous cleaning robot comprising instructions to execute the cleaning mission according to the rank overlap parameter [0087, 0110].  Moshkina is cited for teaching the wet cleaning, as noted above.
Regarding Claim 16: The prior art teaches the method of Claim 1, as discussed above.  Taylor teaches presenting, on a display, a representation of the cleaning levels ([0087] teaches that a user chooses between a room cleaning mode which is a serpentine mode that cleans the length of the room [0079] and a localized cleaning mode which is a serpentine clean within a predefined region [0079]).  
Taylor does not expressly disclose the representations are presented on a display of a mobile device.  However, Moshkina teaches that a user controls operation of an autonomous cleaning robot by inputting selections via a display of a mobile device ([0026]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taylor by presenting the representations on a display of a mobile device for user input to enhance the user mobility and convenience.

Claims 6-12 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2004/0204792) and Moshkina-Martinson et al. (“Moshkina”, US 2018/0284786), and further in view of Ansaldo (iRobot Braava Jet 240 review).
Regarding Claims 6 and 30:  Taylor and Moshkina teach the elements of Claims 1 or 27, as discussed above, but do not expressly disclose presenting a representation of each of multiple spray levels for selection to control the cleaning robot as claimed.  However, Ansaldo 
Regarding Claim 7 and 31:  The prior art teach the elements of Claims 6 and, as discussed above.  Ansaldo further teaches controlling a volume of fluid ejected by a nozzle of the autonomous cleaning robot according to the selected level (pg. 4 teaches damp and wet modes; graphic caption also states that the amount of water sprayed by the cleaning robot can be adjusted in the various modes).
Regarding Claim 8:  The prior art teach the elements of Claim 7, as discussed above.  Though the prior art does not expressly disclose the spray volumes of the spray levels, it is held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the spray levels to that which is claimed in order to achieve a desired cleaning. 
Regarding Claims 9 and 32:  The prior art teach the elements of Claims 6 or 30 as discussed above, but do not expressly disclose controlling a spray frequency according to the spray level.  However, Ansaldo teaches that the amount of spray can be adjusted based on the spray level. It is understood that the spray frequency will also affect the amount of liquid applied to the cleaning area.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to control a spray frequency according to the spray level in order to apply the desired amount of fluid on the surface to be cleaned.
Regarding Claim 10:  The prior art teaches the elements of Claim 9, as discussed above, but does not expressly disclose ranges of the spray frequency in a first and second spray level.  But as previously noted, Ansaldo teaches the varying spray levels.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the spray frequency in first and second spray levels to that which is claimed in order to achieve a desired cleaning.
Regarding Claim 11:  The prior art teaches the elements of Claim 6, as discussed above. Ansaldo further teaches presenting a graphical representation of each of the spray levels (pg. 4 graphic shows graphics representing damp and wet levels).
Regarding Claims 12 and 33:  The prior art teach the elements of Claims 1 or 30, as discussed above.  Taylor does not expressly disclose presenting a radio button or slider bar as claimed.  However, Moshkina discloses the use of a mobile device having a touchscreen which .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2004/0204792) and Moshkina-Martinson et al. (“Moshkina”, US 2018/0284786) as applied to Claim 1, and further in view of Duffley et al. (US 2016/0282862).
Regarding Claim 17:  Taylor and Moshkina teach the elements of Claim 1, as discussed above. Moshkina is cited for teaching a wet cleaning mission.  Taylor does not expressly disclose presenting, on the mobile device display, a summary comprising a map of an area cleaned by the cleaner during the wet cleaning mission.  However, Duffley teaches a method of controlling an operation of an autonomous cleaning robot comprising presenting on the display of a mobile device a summary of a wet cleaning mission, the summary comprising a map of an area cleaned by the autonomous cleaning robot during the wet cleaning mission ([0081], Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art with a summary of a wet cleaning mission to monitor the cleaning operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714